﻿276.	 We, the representatives of the international community of nations, meet again in this hall under the terms of the Charter. We have come from every country in the world in the name of all races, all peoples, who speak the most diverse languages and profess the most different faiths, but we do so prompted by a common desire for understanding for the sake of peace and justice on earth. Thus, the United Nations possesses the necessary condition of universality and is an expression of the natural and healthy principle of unity in diversity.
277.	I wish before this distinguished gathering to convey a message of friendship from the people and Government of Bolivia to all the nations represented
here: our solidarity with their efforts and sacrifices to forge the destiny of man; our satisfaction at their achievements in the economic, political and social fields; and our sincere desire for a greater rapprochement so that we may get to know each other better and help each other more in effectively supporting so many shared ideals.
278.	As a Latin American, and in particular as a citizen of the favourite child of Bolivar, which with Ecuador maintains a lengthy and beautiful tradition of sharing the same glorious and historic sufferings, I am particularly gratified to see raised to the presidency of the current session of the General Assembly an enlightened Ecuadorian statesman and diplomat, Mr. Leopoldo Benites. His wise election is a continuation of the presence of Latin America in the United Nations which began with the Foreign Minister of Brazil, Mr. Oswaldo Aranha, followed wisely by Mr. Luis Padilla Nervo of Mexico, Mr. Jose Maza of Chile, Mr. Victor Andres Belaunde of Peru, Mr. Carlos Sosa Rodriguez of Venezuela and Mr. Emilio Arenales Catalan of Guatemala. We are convinced that the difficult task that the world has entrusted to you, Mr. President, = will be crowned by success.
279.	May I also express my cordial congratulations to Mr. Stanislaw Trepczynski for his wise and able conduct of the past session. In truth, his election was a wise decision, for in the course of our deliberations he guided us with great skill and talent.

280.	I am also particularly gratified to express my sincere appreciation of the valuable and fruitful work of our Secretary-General, Mr. Kurt Waldheim, whose strong personality enhances the prestige of our Organization and confers the seal of seriousness and responsibility on his very difficult and special tasks.
281.	My delegation is sincerely pleased at the admission to our Organization of the Federal Republic of Germany and the German Democratic Republic. In the case of the latter, my Government has recently established diplomatic and trade relations.
282.	The presence of both Germanys, a single nation divided into two States, is a living and consistent expression of a pragmatic policy with a great capacity to adapt to contemporary realities and an important contribution to the ideals of peace nurtured by mankind.
283.	I am convinced that both Germanys, representing a people who have known as much as any other the hardships of war, will make a valuable contribution to our work, a contribution that brings with it an age-old flow of wisdom, discipline and creative sense.
284.	Similarly, I extend the most fraternal welcome to the State of the Bahamas which not long ago proclaimed its independence and is a new member of the Caribbean group of nations within the American system. This young nation so full of vitality and hope will, I am convinced, inject new
strength into the visionary action of Latin America in our Organization.
285.	My country is living the drama inherent in all countries suffering from limitations in the exploitation of their natural resources. Rather than a problem of dependence, it is a matter of means and of the use of adequate technology. That is why we seek in international co-operation the way to fill these gaps.
286.	Like other nations both in our own geographic area and in other parts of the world, we struggle against the chronic evils of fiscal deficit and monetary instability. The constant deterioration of the terms of trade has a direct bearing on this economic phenomenon.
287.	The situation to which we have referred leads to a progressive increase in the cost of living and its inevitable counterpart, popular discontent and systematized subversion. But it is worth while stressing that, as we have said, this is not due to bad or ineffective administration.
288.	Ours is the fate of the poverty and backwardness that characterizes so many countries side by side with strong, powerful and wealthy nations. The solution, then, is not so much in ourselves as in the highly industrialized rich countries, which are called upon to show with deeds the solidarity they claim and the global approach they advocate.
289.	International social justice is not to be based on the indifference of prosperous States in the face of the afflicting situation of needy nations, nor can it stem from an international division of labour which condemns the latter to produce in favour of the former. In human societies it is no longer admitted that man should work for the exclusive benefit of a fortunate few.
290.	Just as we seek to consolidate world peace, we must guarantee social peace among our peoples. The former must be built on mutual respect, the balance of power and the observance of the institutions and the principles that govern them; the latter can be based only on a communal society in which the concept of the dignity of the human person prevails and which is spared the misery, the poverty and the acute social ills of our time.
291.	So long as we do not achieve a structuring of the world society in which resources and the resulting benefits of their application are for the benefit of all, we shall need international financial assistance and a rationalized transfer of technology. This is what my country needs to achieve a relative well-being for its people and to create with the other countries on the continent and in the world a better future. Whatever happens in the private context of nations also happens in the international sphere.
292.	If financial assistance to carry out development works is curtailed or" denied, Governments may feel tempted to resort to illegal sources of foreign currency in
the black market — sources that hurt the image of the dignity of States because of the particular profit they produce and the humiliation they impose on those who engage in such practices.
293.	After the Revolution of August 1971 it is true that Bolivia received substantial support from the Government of the United States of America to overcome the crisis and establish a process of growing democratization, which culminated in the convening of elections for next year. We must sensibly finance our five-year development plan, which is to give our country a great new start in life.
294.	So much is said of the popular explosion on earth and of the shortage of food-stuffs that one wonders why the necessary assistance is not provided so that these may be produced in abundant quantities in countries like Bolivia. Irrigation schemes such as that of Abapo-Izozog have been conceived to irrigate initially 300,000 hectares, with prospects of arriving at the ambitious figure of 2 million. The El Bala dam, on the Beni river basin, in the gorges of the eastern Andean mountains in the Department of La Paz, was declared at the last Conference of Foreign Ministers in Lima as being of interest for all the countries in the Andean basin. Other minor projects, like the Oquitas project, also await the magic wand of international contributions and financing from regional and world credit institutions.
295.	One problem that disturbs the Bolivian people because it affects its sovereignty and hampers its free progress is that of its status as a land-locked country. As regards this important question, we are not making complaints. We place ourselves in the current of modern trends which seek, in the last analysis, to establish a world community of nations. To embark upon this road, which may appear Utopian to some, is in fact to solve many of the peremptory needs which exist in the world, such as that of Bolivia.
296.	We have always maintained that Chile and my country complement each other. The nation of O'Higgins appears to me to be more imprisoned between the sea and the Andes than my own country, which has direct contact through five open frontiers with five Republics. An outlet to the Pacific would firmly establish friendship between Chile and Bolivia and dispel so much mistrust which darkens the future of the southern tip of America.
297.	Inspired by the most laudable American sentiments, we have proposed a dialogue so that through direct talks we may devise a solution which is in keeping with our great problem and which will enable Chile, by way of reciprocity, to obtain benefits in keeping with its interests and which would guarantee the welfare of its people, the prosperity of backward regions and the security of northern Chile. We nourish the hope that now that its present Government is devoted to tasks of moral and material reconstruction, soon the necessary favourable conditions to open negotiations will exist so that these two countries may arrive at an important agreement governing their future.
298.	In the regional context, Latin America continues its inevitable course towards unity. There is a general awareness of this. It began in the Amphictyonic Congress of Panama convened by Bolivar in 1826. Before that, both extremes of South America had met, with the same desire for universality, in the famous interview of Guayaquil, which brought together Bolivar, the Liberator and San Martin, the Saint of the Sword.
299.	That unionist trend gained renewed topicality and importance with the Continental Treaty of 1854 and the Union and Defensive Alliance of 1865, concluded in Lima. With the subsequent constitution of the Pan-American Union and the present Organization of American States, Latin America succeeded in creating a Central American Common Market and the subregional organizations of the River Plate basin, the Andean Pact and the Amazon countries.
300.	The Latin American Free Trade Association [LAFTA], that is, the Latin American common market, despite its shortcomings, pursues the achievement of its laudable purposes. CECLA, that is, the Special Committee on Latin American Co-ordination, is achieving the purposes for which it was established.
301.	All these bodies reflect pressing needs and undeniable realities, although there is a general demand to make their structures adequate to the requirements of a changing world and to the challenges of human intelligence with its awe-inspiring creations and daring feats in space, which are leaving behind and unsolved the most acute problems of our world.
302.	We agree with what was said by the most enlightened statesmen on our continent in this world forum to the effect that the great problem of Latin America is the problem of under-development. To overcome this condition, we have been striving to create broader markets in a joint effort of economic association.
303.	The marginal condition of vast masses of mankind is another of its conflicting realities. Social and economic structures must be changed, beginning with an agrarian reform, a policy for the distribution of national revenue for the benefit of man's health, housing, education and food.
304.	Political stability, on which the progress of Latin American countries is based, does not depend on the will of its leaders, but on the economic and social conditions in which their peoples live. That is why there is urgent need to contribute collectively to the improvement of such conditions if truly we seek to take a long leap in history. The criticisms levelled against the instability of many of our Governments must go hand in hand with co-operation and aid. Anything else is like regretting the fate of a patient to whom we do not give the medicine he needs to get well.
305.	Apart from Bolivia's problems of access to the sea, we have in Latin America the case of the Panama Canal, sovereignty over which Panama claims and in this it is backed by the other Governments of the continent. The
same thing happens with the sacrosanct cause of the Bolivians which has found such great understanding among the Governments of Caracas, Bogota, Quito and Lima, on the occasion of the recent tour of those countries by my country's President, General Don Hugo Banzer Suarez.
306.	With regard to the colonialism subsisting in our region, our nations are at one in demanding its total elimination and the protection of the right to self-determination of our peoples.
307.	I could not end this part of my statement without expressing my feelings upon the tragic death of the President of Chile, Mr. Salvador Allende, whom I had the honour to meet in the interview we had in the city of Buenos Aires when General Lanusse handed over power to ex-President Campora. That death recalls that of Balmaceda, another distinguished Chilean President, and reveals a profound human quality in President Allende. The leader of Chilean socialism fell like a courageous captain at the head of his cause and in defence of his Government, like Mayor Gualberto Villarroel, a leader of nationalism in my country, immolated in the Quemado Palace on the altar of his ideals, and of Oscar Unzaga de la Vega, founder and leader of the Bolivian Socialist Falange, who lost his life in an open fight for freedom, justice and democracy.
308.	Now let me speak of America, but not of its special peculiarities. Historically and geographically its unity is. absolute. Columbus and Americo Vespucio discovered it and gave it its name. It is unnatural to exclude from it North America. We cannot conceive of a unit without one of its parts. We constitute a hemisphere, the hemisphere of human hope. Why not think rather of adding Canada, which shares our common territorial heritage and, like all our countries, emerged from the same historic adventure of the fifteenth and sixteenth centuries? Let us move forward rather than backward.
309.	I have been particularly concerned about the situation of the relatively less developed countries in South America, namely, Bolivia, Ecuador, Paraguay and Uruguay. That is why, in the Andean Pact, we came to an agreement on the holding of a meeting between these countries to assess the meaning of the integration agreements, the treatment of these countries in the UNCTAD classification, the forthcoming negotiations to be held under the auspices of the General Agreement on Tariffs and Trade [GATT] and the financial co-operation of international institutions, as well as the general progress achieved in this policy of development.
310.	The aforementioned analysis within the continental, framework must cover the Central American and Caribbean nations, members of the Central American Common Market [CACM] and the Caribbean Free Trade Association [CARIFTA].
311.	To that meeting, to be held in the Bolivian city of Cochabamba in the second half of January 1974, representatives of LAFTA, the Andean subregion, the River Plate Basin, the Economic Commission for Latin America, the Latin-American Institute for Economic and Social Planning, UNCTAD, GATT, FAO, the United
Nations Development Programme [UNDP], the World Health Organization, the United Nations Educational, Scientific and Cultural Organization, the International Labour Organisation and the International Monetary Fund. The financial institutions to be represented are the World Bank, the Inter-American Development Bank and the Andean Development Corporation, and, as special guests, representatives of the CACM and CARIFTA with their regional banks and financial institutions and the International Union of Catholic Employers' Associations.
312.	We believe that this event, which is to be held under the auspices of the economically less developed among the countries of South America, on the initiative of the Foreign Ministry of Bolivia, will be crowned with success. A vast organic and rational agenda, which has already been transmitted to the parties concerned, will highlight the historic importance of this international forum.
313.	Until not long ago the human spirit was disturbed by the doubt that it might not be able "to save succeeding generations from the scourge of war" — one of the most noble principles in our Charter.
314.	It would appear that we did not feel able "to practice tolerance and live together in peace with one another as good neighbours" and "to unite our strength to maintain international peace and security" as also prescribed by the Charter.
315.	However, thanks to the innovating initiative of President Nixon and his personal aid, Mr. Kissinger, the present Secretary of State, there has been a relaxation in international relations between the great Powers and peace has been brought to areas of the world that were either beset or threatened by war.
316.	The policy of decolonization is also being strengthened and it is possible that in the near future all forms of political, religious or racial discrimination will disappear.
317.	Fratricidal violence and inhuman terrorism, cloaked in apparently altruistic aims, calls for common legislation to characterize them and sanction them. Sectarian convenience or electoral interests should not be allowed to protect them or to mask them under the cloak of feigned ignorance when such facts are objective and condemned by universal conscience.
318.	As regards international pending problems and latent conflicts, a desire for war, or the wish of the strong to dictate to the weaker, serve no purpose. What we need is a negotiated solution which is beneficial to all and falls within the framework of the Charter.
319.	No one can maintain that conquest gives rights. Before the United Nations, the American doctrine of 3 August 1932, which condemns territorial acquisition derived from war, had anticipated this concept.
320.	But there are essential elements in the life and sovereignty of a country, elements without which a State cannot feel secure. Bolivia claims its frontier on the Pacific
Ocean, There, in the beginning of the universal road of the seas, it finds its security.
321.	The Organization must watch over the subsistence of its Member States and must assimilate all the national entities that are not yet Members or have been left outside the Organization.
322.	The right to international life does not depend on the vote of a council or the consensus of an assembly. Nations, like' men, have a right to respect for their existence.
323.	Reason does not obey the dictates of the strong or the whim of the majorities. The truth is one, luminous, undistortable, like the sun that gives us light.
J24. You may divide nations but you cannot change nature. When you try to change nature it reacts with greater violence. It is like history, which is presided over by the law of Karma, of which the thinker, Lin Yutang, speaks so eloquently.
325.	Justice, human and international, cannot be fettered. It is the beacon that lights the way of universal conscience and guides man along the paths of history. There are entelechies, like justice, that are stronger than the power of the dominators.
326.	In view of all this, there is a hope in the minds of hungering peoples and of nations in subjection, a hope that they may achieve their liberation and come under the benevolent regime of free and civilized coexistence.
327.	Instigation to violence, material assistance to subversive underground warfare, concealment of terrorism — all these in fact do not favour peace or contribute to justice. Warlike actions are just as tragic as those deriving from violent and treacherous conspiracies.
328.	Occurrences involving bloodshed, systematic hatred and destruction must be prevented in all countries. Such is the unavoidable necessity for all who are born into this world and for all who do not wish to perish in the whirlpool of senseless human passions.
329.	The greatness of nations does not reside in the capacity to dominate our planet or to conquer outer space, but in the careful consideration and wisdom they should contribute in guiding mankind to the full realization of its destiny.
330.	Man does not base his happiness on the heady wine of material victories at the expense of his fellow men, but rather on the subjective realization of relative well-being and on the search for his origin and his destiny. All else is an affront to the freedom of his conscience and reduces him to the lowest level of the zoological scale.
331.	Along with all of this, we hear a great deal about detente. After the relaxation of international tension, where do we go? To smother danger is not to build a new order.
332.	Mankind must go to the root of its troubles. Resources can be found by Powers to arm themselves and to explore outer space; but there are no means to be found to
combat disease, illiteracy, the hardship n: which millions of human beings must live, hung* unemployment and poverty.
333.	It is proposed that military expenditure be reduced by 10 per cent for the purpose of assistance to developing countries. Armaments, as everyone knows, are a prelude to war. This phenomenon is taking place, paradoxically, in the present-day world, where some go begging for their bread while others waste their money on weapons. It is to be hoped that the aforementioned suggestive idea will not remain simply a demagogic playing with words or a mere lyrical pose. Let us arrive at an agreement in this regard and let even the medium-sized and small nations participate in that endeavour — those very nations which should not, in addition to the misfortune of their under-development, have to suffer the catastrophe of an armed struggle.
334.	In ancient times, as is well known, people armed to prepare themselves for war. Some centuries have gone by and it may be hoped that the human mind has changed in some respects. Peace is secured by suppressing wars at their very root. There is neither justice nor virtue in poverty. The source for brotherly human coexistence is to be found in well-being. Let us therefore cultivate the earth rather than produce in our factories the tools for destroying and cutting short human lives.
335.	If happiness is the magnetic north that guides mankind, freedom is the natural atmosphere in which the life of nations is lived. International relaxation of tension can thus be reflected in economic relations, but it is anachronistic indeed if there remain captive peoples as a consequence of a war.
336.	There are Powers that have decided on how not to interfere in the internal life of other countries. Their trick consists in converting other countries into satellite nations through armed occupation. It is of no help if the victims maintain the contrary in praise of their executioners.
337.	Man is free by nature and he broke the chains that enslaved him many years ago. We cannot condone the existence of subject peoples. It is not true that self-determination encourages a retreat from independent life and from the autonomous and sovereign right of people to govern themselves.
338.	It is usual to see the mote in the other's eye but not the beam in one's own, as the Holy Scriptures tell us. It is for that reason that some call for the withdrawal of certain armies from occupied territories. But we see no example of such withdrawals on the part of the forces which are subjugating nations that have been free for centuries.
339.	Some are loud in denunciation of armies that overthrow governments. It is commonly forgotten that the armed forces of a nation form a substantial part of the people. Much more serious is the case of the troops, the tanks and aircraft that invade countries and conquer peoples with age-old cultures and independent traditions.
340.	The history of peoples cannot be enclosed in chapters, as happens with the citizens of a country when they are placed in concentration camps and prisons and
subjected to torture. The life of nations is continuous and permanent. Their lands and their right to govern themselves can be taken from them, but never their life, never their presence as stars in the wide firmament of mankind and of time itself.
341.	The time has come to think more seriously about a sort of universal human society on earth. With the elimination of international rivalries and the quenching of the mad thirst for universal domination, there will come about a joining of efforts, of technologies and resources in the exclusive service of all mankind.
342.	Governments do not last for ever. All our traditions confirm this. The elements of power vary with the passage of time and the effects of circumstances. Powers decline and new ones emerge. The balance of power varies and we must seek therefore to avoid as far as possible its periodic fluctuations. This does not mean we must try to stratify history, which would be deadly for man, but rather that we must avoid using national resources for wasteful purposes of conquest and domination.
343.	It is important that international coexistence be safeguarded. Ideological pluralism is a fact and a doctrine, if you will. We are compelled to respect other peoples. They have the right to choose whatever form of political life is best suited to them. What must be fought against is precisely any disregard of the right to self-determination. It is this that separates Governments and not the nature of the regime that rules.
344.	International organizations base their existence on constitutions. There are declarations recognizing the rights of men and of citizens. There is need for the Mexican document which defines the economic rights and duties of States. There is much to be said concerning this and it is both logical and proper for the small countries to go before the great countries in a dramatic demand for international justice together with effective and sincere co-operation in development.
345.	Several nations of America, Europe, Africa and Asia are awaiting the establishment of rules that will define and guarantee the inherent powers enjoyed by land-locked countries. The legislation in this regard must apply to all universally. Just as with the sea-bed freedom of navigation and direct access to coasts and fisheries cannot remain within the framework of mere declarations.
346.	Preferences are established in favour of the economically less developed countries with regard to subregional, regional and world bodies. This has been stated in Tokyo to the Director-General of GATT and the representatives there assembled. Bolivia, with justice and good reason, requests the special consideration of this matter, one that will embrace all the peoples which, furthermore, lack a sea coast.
347.	Among the rights of man there is the right of free transit and residence. It is a law of men that cannot be restricted as it is recognized throughout the world. The contrary would be to recognize slavery and to prevent children from returning to the homes of their elders.
348.	My delegation cannot but express its concern over the debates in our Organization. It could be said that we often forget the spirit of the Charter. We seek conciliation among men, yet we are accustomed here not to employ the dialectic of intelligence, but rather that of frozen attitudes.
349.	The clearest and purest essence of democracy lies in the right to dissent. To be able to exercise this right without the risk of annihilation, man has shed his blood throughout his journey through history.
350.	The right to express one's view is as precious as the right to existence and a worthwhile life. Only animals produce sounds without meaning for us, like the roaring of the blind tempests of nature. To deny that right is equivalent to turning man into an animal.
351.	The policy of special privilege is contrary to justice. A few cannot live at the expense of the poverty of the great majority of mankind. Nor does exploitation by industrialized countries of the producers of raw materials contribute anything to peace.
352.	National income should be distributed among the ordinary citizens, just as it is necessary to adopt a policy of equitable regulation of what is bought and sold by countries of differing economic conditions.
353.	Finally, we must talk about faith — about the faith of man in himself, about the faith of peoples in their creative capacities, about the faith of the international community in its organizations and the precepts that nourish them. I wish to state, in the name of my Government, that the Bolivian people believes in the effectiveness of the subregional and regional groupings to which it belongs. It believes in the River Plate Basin and the Andean Group. It believes in the Organization of American States. And, finally, it believes in the United Nations, the Organization to which we look to guarantee universal peace and without which there would be no security for either man or nations. And the Bolivian people expresses the hope that it will be able, moreover, to stop the resumption of operations in the Middle East.